ACCEPTED
                                                                                                   04-15-00127-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              7/31/2015 3:31:16 PM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK



             MOOR1VIAN TATE HALEY UPCHURCH & YATES, LLP
                                  ATTORNEYS AT LAW                           FILED IN
 R. HAL MOORMAN*t                  207 EAST MAIN STREET              4th COURTBOARDOF APPEALS
                                                                                          CERTIFIED
 STEVEN C. HALEY                   BRENHAM, TEXAS 77833               SAN
                                                                 *ESTATE    ANTONIO,
                                                                         PLANNING          TEXAS
                                                                                   & PROBATE    LAW
                                                                                 tCIVIL TRIAL LAW
 LAURA UPCHURCH                         P.O. BOX 1808
 WENDY YATES*                                                        07/31/15
                                                             TEXAS BOARD       3:31:16
                                                                         OF LEGAL          PM
                                                                                   SPECIALIZATION
                                 BRENHAM, TEXAS 77834-1808
                                        (979) 836-5664                 KEITH
                                                                    GEORGE      E. HOTTLE
                                                                           R. MOORMAN     (1919-2011)
 ANDREW J. HEFFERLY                   FAX (979) 830-0913              MILTON Y.Clerk
                                                                                TATE, JR. (RETIRED)
 CHRISTOPHER S. HARDY              www.moormantate.com




                                      July 31, 2015



Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205-3037

RE:     El Caballero Ranch, Inc. and Laredo Marine, L.L.C. v. Grace River Ranch,
        LLC; No. 04-15-00127CV, 4th Judicial District, San Antonio, Texas

Dear Justices of the Fourth Court of Appeals:

By way of supplement of the Brief of Appellee filed herein, Grace River Ranch,
LLC (Grace River) provides the following additional argument:

                  La Salle County No Longer a Party to the Suit Below
                          With No Pending Affirmative Claims

        Appellants, by their Brief, stated that La Salle County was a party to the

proceeding below and had filed an affirmative pleading asserting it was improper

for the trial court to enter a Partial Summary Judgment that the disputed road was a

public road (Appellants Brief at 27). Although not indicated by Appellants' Brief,

La Salle County filed below its Plea to the Jurisdiction claiming that the county was

immune from Appellants' third party claim on the basis of sovereign immunity. That


{18705.43065-00395933.DOCX}
July 31, 2015
Page 2




Plea to the Jurisdiction was recently granted by the trial court on July 27, 2015.

Order — Plea to the Jurisdiction dated July 27, 2015 [Exhibit A].' La Salle County

is no longer a party to the suit below. La Salle County no longer has any pending

affirmative e aim seeking ny modification of the Partial Summary Judgment.

Sincerely,



STEVEN C. HALEY
SCH:mb

Enclosures

CC:     Annalyn G. Smith
        Schmoyer Reinhard, LLP
        17806 I-10W, Ste. 400
        San Antonio, Texas 78257
        E-mail: asmith@ar-11p.com

        Kimberly S. Keller
        Keller Stolarczyk PLLC
        234 West Bandera Road, No. 120
        Boerne, Texas 78006
        E-mail: kim@kellsto.com




1Grace River has requested the La Salle County District Clerk's Office to supplement the
Appellate Record as soon as possible with a copy of this recent Order — Plea to the Jurisdiction.


{18705.43065-00395933.DOCX}
July 31, 2015
Page 3



        Donato Ramos, Jr.
        Law Offices of Donato D. Ramos, P.L.L.C.
        Texas Community Bank Building
        6721 McPherson, Suite 350
        Laredo, Texas 78041
        E-mail: donatoramosjr@ddrlex.corn




{18705.43065-00395933.DOCX}
EXHIBIT A
                                                                                       SUAN t
                                    CAUSE NO. 13-04-00108-CVL

GRACE RIVER RANCH, LLC                                                      IN THE DISTRICT COURT

V.

EL CABALLERO RANCH, INC. A/K/A
EL CABALLERO, LLC AND LAREDO                                               218th JUDICIAL DISTRICT
MARINE, L.L.C.

V.

COUNTY OF LA SALLE                                                       LASALLE COUNTY, 'IOAS

                             ORDER PLEA TO THE JURISDICTION
                                      —




       On April 1, 2015, came on for hearing the Plea to the Jurisdiction filed herein by Third Party

     Defendant COUNTY OF LA SALLE ("La Salle County"). Plaintiff GRACE RIVER RANCH,

     LLC, Defendants/Third Party Plaintiffs EL CABALLERO RANCH, INC. a/k/a EL

     CABALLERO, LLC and LAREDO MARINE, LLC, (collectively "El Caballero"), and Third

     Party Defendant La Salle County each appeared by and through counsel.

       The Court having considered the pleadings, arguments and evidence presented, SUSTAINS

     the Plea to the Jurisdiction. All claims for relief of El Caballero against La Salle County are

     dismissed.

       Rendered and Signed July 27, 2015.



     Judge Presiding




                                                                     u ITA A. ESQU-
                                                                   UNTY & DISTRICT G.' ,Alt
                                                                 LA SALLE GOUNTIC TEXAS'
                                                                                   DEPUTY




                                       VOL.    101PAGE 2